EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jacquelyn Graff on February 23, 2021.
The application has been amended as follows: 
Amend claim 1 as follows:
A ribbon wire comprising: 
a body with a first end and a second end;
a boring tip at the first end, wherein the boring tip is configured for boring into bone
a connector hole at the second end for coupling to a delivery tool, wherein the connector hole extends through the body spaced apart from a proximal most end at the second end of the body; and 
wherein the body includes a stopper positioned near a mid-point of the body between the first end and the second end, wherein the stopper extends in two perpendicular directions relative to a longitudinal axis of the body, wherein the body includes a first width and a first height, wherein the stopper includes a second width and a second height, and wherein the second width is larger than the first width and the second height is larger than the first height. 
claim 3 as follows:
The ribbon wire of claim 1, wherein the boring tip comprises a cutting blade at the distal most end of the body and four side surfaces tapering from a point on the body to the cutting blade, and wherein the boring tip is configured as a pyramidal shape, wherein the four side surfaces of the boring tip form a four sided pyramidal shape, wherein a first side and a second side of the four side surfaces are positioned opposite each other and each have a first dimension, wherein a third side and a fourth side of the four side surfaces are positioned opposite each other, extend between the first and second sides, and each have a second dimension, and wherein the first dimension is larger than the second dimension.
Cancel claims 4 and 5.
Cancel claims 8-19.

EXAMINER'S COMMENT
Election/Restrictions
Claim 1 is allowable. The restriction requirement between inventions, as set forth in the Office action mailed on August 19, 2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of August 19, 2019 is partially withdrawn.  Claim 20, directed to a non-elected method invention, is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 8-19, directed to a non-elected  withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIANNA NANCY HARVEY whose telephone number is (571)270-3815.  The examiner can normally be reached on Mon.-Fri. 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571)272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JULIANNA N HARVEY/Primary Examiner, Art Unit 3773